SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of Filed by the Registrant [X] Filed by a Party other than the Registrant [] Check the appropriate box: []Preliminary Proxy Statement []Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) []Definitive Proxy Statement []Definitive Additional Materials [ X ] Soliciting Material Pursuant to Sec. 240.14a-11(c) or Sec. 240.14a-12 Federated Equity Funds (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [X]No fee required. []Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. 1. Title of each class of securities to which transaction applies: 2. Aggregate number of securities to which transaction applies: 3. Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4. Proposed maximum aggregate value of transaction: 5. Total fee paid: []Fee paid previously with preliminary proxy materials. [] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1)Amount Previously Paid: 2)Form, Schedule or Registration Statement No.: 3)Filing Party: 4)Date Filed: Filed by: Federated Equity Funds Filed Pursuant to Rule 425 under the Securities Act of 1933 and deemed filed pursuant to Rule 14a-6 of the Securities Act of 1934 Subject Company: Prudent Bear Fund Commission File No. 811-4017 Prudent Bear Funds, Inc. Proxy – FAQ for Shareholders I read the Proxy Statement/Prospectus mailed to me about the proposed reorganization. What exactly does this mean to me? If approved by shareholders, your Prudent Bear Fund or Prudent Global Income Fund will be reorganized into a comparable Federated Prudent Fund as follows: If you own shares in: You will receive shares of: Prudent Bear Fund Federated Prudent Bear Fund §Class C Shares ðClass C Shares §No Load Shares ðClass A Shares Prudent Global Income Fund Federated Prudent Global Income Fund §No Load Shares ðClass A Shares The new Federated Prudent Funds are designed to carry on the investment program of the Prudent Bear Funds as part of the Federated family of products. I notice that my No Load shares will be converted to “Class A Shares.” Does this mean I will have to pay a sales charge when my account is converted? No, you will not pay any sales charges in connection with the reorganization.
